Title: General Orders, 4 July 1777
From: Washington, George
To: 



Head-Quarters, Morristown, July 4th 1777.
Ridgefield.Ringwood Raway.


The Commander in Chief approves the following sentences of a General Court Martial, held the 2nd Inst:, whereof Colonel Stewart was president, and orders them to be put in execution forthwith—viz:
George Deal of Col. Armand’s Independent Corps, charged with “Desertion” found guilty, and sentenced to receive 39 lashes.
Charles Mulley of the 1st Pennsylv: regt charged with “Deserting, and in-listing in another corps”—It appearing to the Court that he had been already tried, and acquitted, by virtue of General Washington’s proclamation; they were of opinion that the prisoner should be released from confinement—It is ordered to be done accordingly.
Charles Grifinger of Col. Armand’s Independent Corps, charged with deserting from that corps; and likewise with having deserted from

the 11th Pennsylv: regt found guilty, and sentenced to receive 100 lashes on his bare back, for deserting from Col. Armand’s Independent Corps, and also to receive 50 lashes for deserting from the 11th Pennsylv: regiment.
John Gunsell of Col. Armand’s Independent Corps, charged with “Desertion”—found guilty, and sentenced to receive 39 lashes on his bare back.
David Klein of Col. Armand’s Independent Corps, charged with “Desertion”—pleaded guilty—and was sentenced to receive 39 lashes.
Wilhelm Dorn of Col. Armand’s Independent Corps, charged with “Desertion”—pleaded guilty, and was sentenced to receive 39 lashes.
Michael McGuire Serjeant in the 1st Pennsylv: regiment, charged with “suffering his guard to sleep, and sleeping himself, by which means a prisoner deserted to the enemy, with arms and accoutrements”—found guilty of suffering his guard to sleep and sleeping himself, by which means a prisoner escaped from his guard; and sentenced to be reduced to the ranks.
William Fogg a soldier in the 15th Virginia regiment, charged with “Desertion”—The Court are of opinion the prisoner is not guilty of the charge brought against him—he is forthwith to be released from confinement.
The same Court Martial is to sit again to morrow, at 9 o’clock in the morning, at the house where Capt. Dickinson formerly kept tavern.
As it is impossible to tell with certainty how soon, or how suddenly the army may be called upon to march (as it is an event dependent upon the enemy’s movements) The General orders that no officer, or soldier shall be absent from Camp, but that every thing be held in the most perfect readiness, except striking of tents.
As no opportunity can be more favorable than the present, to get rid of all heavy baggage; the General once more strongly urges the officers to store what they can possibly spare, at Morristown—If after this second notice they continue to fill and ’cumber waggons with old tables, chests, chairs &c: they are not to be surprised if they are left in the field: This must be the inevitable consequence of a scarcity or failure of teams.
No fences are to be destroyed, nor horses turned into fields of grain, or grass, before they are appropriated by the Quarter Master General, who will also direct where wood is to be had, that some of the waggons of each brigade may be employed in hauling of it to their encampments.
After Orders will issue at 4 o’clock this afternoon, for the better regulation of the troops, waggons &c. upon a march, at which time all the Brigade Majors will attend the Adjutant General, that they may distribute them as soon as possible.

The General observed yesterday, that waggons were very unequally loaded—The Waggon-Masters have now an opportunity of attending to that matter; and for the future to see the loads properly adjusted.
After-Orders
When the order is given to march, and the men are paraded for that purpose, the rolls are to be called; and the commanding officer of each corps is to see that his men are all present, or know with certainty where, and why they are absent.
When they are told into sub-divisions, or platoons, and officers assigned to each, such officers are to abide constantly with them; and upon a march see that no man is suffered to quit his rank, upon any occasion, without a non-commissioned officer with him, who is to bring him to his place again.
Whenever a halt is made, and the ranks are suffered to be broken, in order for the men to sit, or refresh themselves, the officers commanding each division, as above, is, so soon as they are ordered to Arms again, to see that they have every man of their division in his place.
If either of the Major Generals, in their respective divisions, should see any apparent cause for a halt, before the time, or place, designed for it; he is to send an Aide-de-Camp to the commanding officer, with his reasons for it, who, if he judges it expedient, will order it accordingly.
When a march is to begin, after a halt, the drummers are to beat the first division of the foot march, to be taken from front to rear; and upon the last flam of the first division being struck, the whole are to move.
If any man falls sick, or lame, and is therefore unable to walk, the officer commanding the sub-division or platoon in which he is, is immediately to send notice thereof, to his Brigadier, or officer commanding the brigade, who is to order the Waggon Master of his brigade, to provide a birth for him in some waggon under his care.
And as it is impossible that good government and order can be preserved, unless every officer will take his share of duty, and be attentive to the discharge of it—The Commander in Chief directs, that upon a march, the Major Generals do not quit their divisions; the Brigadiers their brigades; the Colonels their regiments; nor other officers their respective divisions; unless it be in cases of absolute necessity, by order, or with leave; each watching with a careful eye, the conduct of all those under his command. It is unreasonable to expect regularity and good order in the common soldiers, if the example is not set by the officers; nor can an officer with propriety punish a soldier for a disregard of any order, which he dispenses with himself—It would be a happy pride, and a most laudable ambition, to see the commanding officers of corps vieing with each other in discipline and good behaviour.
As much irregularity in many instances was observed on the march

yesterday, particularly with respect to the guards, women and waggons; The General further orders that the following regulations be observed—viz:
1st That when the baggage waggons accompany the army, and form part of the line of march, no regiment do allot more than two men as a guard to each waggon; and that these men be under the care of a subaltern, or non-commissioned officer; as the Colonel, or commanding officer of the regiment may choose, and the case may require: That each brigade furnish a Captain, to superintend these; and (where the baggage of the whole division moves together) each division a field officer.
2nd That the two men assigned to each waggon, shall march on the sides, but as far back as the tail, of each waggon, that if any thing falls out, they may discover, and pick it up—The Subaltern, or noncommissioned is to be about the center of his regimental waggons; the captain about the same place of those of the brigade, and the field officer in that of the division.
3rd That no women shall be permitted to ride in any waggon, without leave in writing from the Brigadier to whose brigade she belongs: And the Brigadiers are requested to be cautious in giving leave to those who are able to walk—Any woman found in a waggon contrary to this regulation, is to be immediately turned out by the Quarter Master General, Waggon Master General, or any of their Assistants, in the division or brigade to which the waggon appertains; as also by any of the officers who command the baggage guard of such waggons. If any interruption is given to the execution of this order, the name and regiment of the person giving it is to be reported to the General.
4th None but spare arms, and such as belong to sick and lame men, shall be suffered to go in waggons, as they are almost certain of receiving some injury: Or if any drummer presumes to put his drum into a waggon, unless under similar circumstances—The soldier or drummer so offending, shall be immediately flogged by any officer commanding the baggage guard of such waggon.
5th To prevent the enormous abuse and loss of kettles, by slinging them to waggons, from which numbers fall, the General positively orders that each mess in turn carry their own kettle; as usual in all armies, and can be little burthensome in this.
The Waggon Master General is to be permitted with a copy of the order of march, or at least so much of it, as relates to his department, by the Quarter-Master General, and in common would do well not to quit the encampment, from whence the army is moving, ’till he sees the waggons in motion; and Waggon Masters assigned to the different brigades of waggons as they march.
The Deputy Waggon Masters are, when they have got their waggons

on the move, to see that the head of one waggon is close to the tail of another, and that no stop that can possibly be avoided is suffered, even to water horses, unless at a general halt—They are not to stir from their brigades.
They are also to prevent women from getting into waggons, unless licensed in writing, as before mentioned, by the Brigadier: Nor are they to suffer idle and lazy men, or others to do so, without orders from the officer commanding the brigade to which they are annexed as before mentioned, after the march is commenced.
In all marches they are to restrain the Waggoners from destroying fences, grain or grass, unless first appropriated by the Quarter Master General, or his Deputy (under whom they act) that restitution may be made the owners.
No officer or soldier, is, under any pretence whatsoever, to impress either horse, or waggon, but by order from the Quarter Master General, one of his deputies, or his Brigadier, unless he happens to be upon a seperate command when such application cannot be made, and the service must suffer without. In this case a certificate must be given, specifiying the service &c.—Any impressments contrary to this mode, will bring officers into a disagreeable situation and severe punishment to the soldiery.
That these orders may be well known and duly attended to, the General directs that every officer, and other persons concerned, provide themselves with copies of them; as the plea of ignorance will be altogether inadmissible.
A General Court Martial is to sit to morrow morning, at 9 o’clock, at the house where Capt: Dickinson lately kept tavern, for the trial of Major Steward of the 2nd Maryland regt. Col. Johnston of the 5th Pennsylv: regt is appointed president of this court.
